Citation Nr: 9928579	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  99-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims on 
appeal.  The veteran, who had active service from March 1968 
to July 1970, appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 


REMAND

As a preliminary matter the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

An April 1997 VA examination report noted that the veteran 
was attending "a PTSD group in Duncan once a week."  A 
December 1998 Social and Industrial Survey report noted that 
the veteran had recently been attending "PTSD group therapy 
weekly at Lawton (conducted by Associated Catholic 
Charities)," and was thinking of returning for more 
treatment.  These treatment records should be obtained for 
the Board's review.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the full names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD since January 1996.  After securing 
the necessary release, the RO should 
obtain these records.

2.  Following completion of the requested 
development above, the agency of original 
jurisdiction should readjudicate the 
veteran's claims of entitlement to an 
evaluation in excess of 50 percent for 
PTSD, and to TDIU.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issue on 
appeal.





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals


 

